Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon National Short-Term Municipal Bond Fund On January 16, 2015, BNY Mellon National Short-Term Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 10,000 Transportation Revenue Bonds, Series 2015A, Subseries 2015A-2, SIFMA Floating Rate Tender Notes issued by the Metropolitan Transit Authority (CUSIP NO. 59259Y4J5) (the "Notes") at a purchase price of $100.000 per Note, including underwriter compensation of 0.275%. The Notes were purchased from J.P. Morgan Securities Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: J.P. Morgan Securities Inc. The Williams Capital Group, L.P. Bank of America Merrill Lynch Citigroup Goldman, Sachs & Co. Jefferies Loop Capital Markets LLC Morgan Stanley Ramirez & Co., Inc. RBC Capital Markets Siebert Brandford Shank & Co., LLC Wells Fargo Securities Barclays Capital Inc. BNY Mellon Capital Markets, LLC Cabrera Capital Markets, LLC CastleOak Securities, L.P. Duncan-Williams, Inc. Estrada Hinojosa & Company, Inc. Fidelity Capital Markets Janney Montgomery Scott KeyBanc Capital Markets Inc. M&T Securities, Inc. Mesirow Financial, Inc. Piper Jaffray & Co. PNC Capital Markets LLC Oppenheimer & Co., Inc. Raymond James Rice Financial Products Company Roosevelt & Cross, Inc. NY 73541201v7 Stern Brothers & Co. Stifel, Nicolaus & Co., Inc. TD Securities US Bancorp Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 8-9, 2015. These materials include additional information about the terms of the transaction. NY 73541201v7 Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Intermediate Bond Fund On February 18, 2015, BNY Mellon Intermediate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 1,950 3.125% Senior Notes due 2025 issued by Waste Management, Inc. (CUSIP NO.94106LBA6) (the "Notes") at a purchase price of $99.574 per Note, including underwriter compensation of 0.650%. The Notes were purchased from Deutsche Bank Securities Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Credit Suisse Securities (USA), LLC Deutsche Bank Securities Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC Barclays Capital Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated RBS Securities Inc. Wells Fargo Securities, LLC Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. Scotia Capital (USA) Inc. BBVA Securities Inc. BNP Paribas Securities Corp. Citigroup World Markets Inc. PNC Capital Markets LLC SMBC Nikko Securities America, Inc. U.S. Bancorp Investments, Inc. Blaylock Beal Van, LLC BNY Mellon Capital Markets, LLC Comerica Securities, Inc. Drexel Hamilton, LLC Lloyds Securities, Inc. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 8-9, 2015. These materials include additional information about the terms of the transaction. NY 73541201v7 Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Asset Allocation Fund On March 13, 2015, BNY Mellon Asset Allocation Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 175 4.13% Limited Project Revenue Bonds due 2045, issued by the Regents of the University of California (CUSIP NO. 91412GXY6) (the "Bonds") at a purchase price of $100.000 per Bond, including underwriter compensation of 0.375%. The Bonds were purchased from Barclays Capital Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. Raymond James Alamo Capital Backstrom McCarley Berry & Co., LLC BNY Mellon Capital Markets LLC Cabrera Capital Markets, LLC CastleOak Securities, L.P. Fidelity Capital Markets FTN Financial Capital Markets Goldman, Sachs & Co. J.P. Morgan Securities LLC Loop Capital Markets, LLC Morgan Stanley & Co. LLC Prager & Co., LLC Ramirez & Co., Inc. RBC Capital Markets Siebert Brandford Shank & Co., LLC Stifel, Nicolaus & Company, Inc. Sutter Securities Incorporated Wells Fargo Securities LLC The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 8-9, 2015. These materials include additional information about the terms of the transaction. NY 73541201v7 Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Bond Fund On March 13, 2015, BNY Mellon Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 2,830 4.13% Limited Project Revenue Bonds due 2045, issued by the Regents of the University of California (CUSIP NO. 91412GXY6) (the "Bonds") at a purchase price of $100.000 per Bond, including underwriter compensation of 0.375%. The Bonds were purchased from Barclays Capital Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. Raymond James Alamo Capital Backstrom McCarley Berry & Co., LLC BNY Mellon Capital Markets LLC Cabrera Capital Markets, LLC CastleOak Securities, L.P. Fidelity Capital Markets FTN Financial Capital Markets Goldman, Sachs & Co. J.P. Morgan Securities LLC Loop Capital Markets, LLC Morgan Stanley & Co. LLC Prager & Co., LLC Ramirez & Co., Inc. RBC Capital Markets Siebert Brandford Shank & Co., LLC Stifel, Nicolaus & Company, Inc. Sutter Securities Incorporated Wells Fargo Securities LLC The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 8-9, 2015. These materials include additional information about the terms of the transaction. NY 73541201v7 Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Municipal Opportunities Fund On March 13, 2015, BNY Mellon Municipal Opportunities Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 10,000 4.13% Limited Project Revenue Bonds due 2045, issued by the Regents of the University of California (CUSIP NO. 91412GXY6) (the "Bonds") at a purchase price of $100.000 per Bond, including underwriter compensation of 0.375%. The Bonds were purchased from Barclays Capital Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. Raymond James Alamo Capital Backstrom McCarley Berry & Co., LLC BNY Mellon Capital Markets LLC Cabrera Capital Markets, LLC CastleOak Securities, L.P. Fidelity Capital Markets FTN Financial Capital Markets Goldman, Sachs & Co. J.P. Morgan Securities LLC Loop Capital Markets, LLC Morgan Stanley & Co. LLC Prager & Co., LLC Ramirez & Co., Inc. RBC Capital Markets Siebert Brandford Shank & Co., LLC Stifel, Nicolaus & Company, Inc. Sutter Securities Incorporated Wells Fargo Securities LLC The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 8-9, 2015. These materials include additional information about the terms of the transaction. NY 73541201v7 February REPRESENTATIONS (Check box to make specific affirmation of all points listed below OR Trade Can Not Be Made) I Lv + This transaction complies with all applicable provisions of the Policy For Purchases Of Debt & Equity Securities Underwritten By An Affiliate + This purchase will not be designated as a group sale (he, affiliated underwriter does not receive commissions from the unaffiliated broker/dealer) or otherwise allocated to the affiliated underwriters account and the purchase of these securities will not benefit a direct or indirect affiliate entity of BNY Mellon. + The decision to enter into this transaction is based solely on the best interests of the accountlfund and not upon the interests of any BNY Mellon affiliate or any other party, including, without limitation, another party to the transaction,  The securities will be purchased prior to the end of the first day on which any sales are made, at a price that will not be more than the price paid by each other purchaser of the securities in that offering or any concurrent offering of the securities, If the securities are offered for subscription upon exercise of rights, the securities will be purchased on or before the fourth day preceding the day on which the rights offering terminated. + If the account is a mutual fund, the adviser has determined that the securities purchased are in accordance with Rule lOf-3 policies and procedures in which the applicable fund is permitted to invest in its prospectus. Per Rule lOf-3, mutual fund purchases of fixed income and equity securities, aggregated with purchases by any other investment company advised by the investment companys investment advisor, and any purchases by another account with respect to which the investment adviser has investment discretion, are limited to 25% of the offerinq. If the transaction pertains to an advised or sub- advised mutual fund, this form must be submitted to the applicable mutual fund CCO . Note: If transaction pertains to an account governed by ERISA, please complete the appropriate ERISA checklist as stated in the Policy for Purchases of Debt & Equity Securities Underwritten by an Affiliate.  Exhibit C, ERISA checklist per DOL PTE 75-1  Exhibit D, ERISA checklist per DOL PTE 2009-13 Parts I and II ERISA checklists must be completed and submitted to the appropriate Compliance Manager:  Mary Lomasney for transactions generated by employees of investment subsidiaries for dual-officer managed bank commingled funds  G. Robert Bristow for transactions generated by the Wealth Management Sector LOB Asset Management Unit (Print) BNY MELLON WEALTH MANAGEMENT LOB Portfolio Manager Name (Print) YJ SANVILLE SI ature Date 3,13/2015 LOB CIO/COO Name (Print) e3/l3/Ol5 / V Chief Compliance Officer Name (Print) G. ROBERT BRISTOW Signature Date 3/13/2015 Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Municipal Opportunities Fund On March 13, 2015, BNY Mellon Municipal Opportunities Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 11,000 5.00% Limited Project Revenue Bonds due 2031 issued by the Regents of the University of California (CUSIP NO. 91412GYQ2) (the "Bonds") at a purchase price of $116.797 per Bond, including underwriter compensation of 0.375%. The Bonds were purchased from Barclays Capital Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. Raymond James Alamo Capital Backstrom McCarley Berry & Co., LLC BNY Mellon Capital Markets LLC Cabrera Capital Markets, LLC CastleOak Securities, L.P. Fidelity Capital Markets FTN Financial Capital Markets Goldman, Sachs & Co. J.P. Morgan Securities LLC Loop Capital Markets, LLC Morgan Stanley & Co. LLC Prager & Co., LLC Ramirez & Co., Inc. RBC Capital Markets Siebert Brandford Shank & Co., LLC Stifel, Nicolaus & Company, Inc. Sutter Securities Incorporated Wells Fargo Securities LLC The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 8-9, 2015. These materials include additional information about the terms of the transaction. NY 73541201v7 Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Municipal Opportunities Fund On March 13, 2015, BNY Mellon Municipal Opportunities Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 3,000 5.00% Limited Project Revenue Bonds due 2040 issued by the Regents of the University of California (CUSIP NO. 91412GYV1) (the "Bonds") at a purchase price of $114.729 per Bond, including underwriter compensation of 0.375%. The Bonds were purchased from Barclays Capital Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. Raymond James Alamo Capital Backstrom McCarley Berry & Co., LLC BNY Mellon Capital Markets LLC Cabrera Capital Markets, LLC CastleOak Securities, L.P. Fidelity Capital Markets FTN Financial Capital Markets Goldman, Sachs & Co. J.P. Morgan Securities LLC Loop Capital Markets, LLC Morgan Stanley & Co. LLC Prager & Co., LLC Ramirez & Co., Inc. RBC Capital Markets Siebert Brandford Shank & Co., LLC Stifel, Nicolaus & Company, Inc. Sutter Securities Incorporated Wells Fargo Securities LLC The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 8-9, 2015. These materials include additional information about the terms of the transaction. NY 73541201v7 Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon National Intermediate Municipal Bond Fund On March 13, 2015, BNY Mellon National Intermediate Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 9,000 5.00% General Revenue Bonds due 2031 issued by the Regents of the University of California (CUSIP NO. 91412GVZ5) (the "Bonds") at a purchase price of $117.464 per Bond, including underwriter compensation of 0.375%. The Bond were purchased from Barclays Capital Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. Raymond James Alamo Capital Backstrom McCarley Berry & Co., LLC BNY Mellon Capital Markets LLC Cabrera Capital Markets, LLC CastleOak Securities, L.P. Fidelity Capital Markets FTN Financial Capital Markets Goldman, Sachs & Co. J.P. Morgan Securities LLC Loop Capital Markets, LLC Morgan Stanley & Co. LLC Prager & Co., LLC Ramirez & Co., Inc. RBC Capital Markets Siebert Brandford Shank & Co., LLC Stifel, Nicolaus & Company, Inc. Sutter Securities Incorporated Wells Fargo Securities LLC The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 8-9, 2015. These materials include additional information about the terms of the transaction. NY 73541201v7 Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon National Intermediate Municipal Bond Fund On March 13, 2015, BNY Mellon National Intermediate Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 11,000 5.00% Limited Project Revenue Bonds due 2030 issued by the Regents of the University of California (CUSIP NO. 91412GZF5) (the "Bonds") at a purchase price of $117.178 per Bond, including underwriter compensation of 0.375%. The Bonds were purchased from Barclays Capital Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. Raymond James Alamo Capital Backstrom McCarley Berry & Co., LLC BNY Mellon Capital Markets LLC Cabrera Capital Markets, LLC CastleOak Securities, L.P. Fidelity Capital Markets FTN Financial Capital Markets Goldman, Sachs & Co. J.P. Morgan Securities LLC Loop Capital Markets, LLC Morgan Stanley & Co. LLC Prager & Co., LLC Ramirez & Co., Inc. RBC Capital Markets Siebert Brandford Shank & Co., LLC Stifel, Nicolaus & Company, Inc. Sutter Securities Incorporated Wells Fargo Securities LLC The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 8-9, 2015. These materials include additional information about the terms of the transaction. NY 73541201v7 Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On March 23, 2015, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 7,000 3.750% Fixed Rate Senior Notes due 2025 issued by Credit Suisse Group Funding (Guernsey) Limited (CUSIP NO. 225433AA9) (the "Notes") at a purchase price of $99.760 per Note, including underwriter compensation of 0.200%. The Notes were purchased from Credit Suisse Securities (USA) LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Credit Suisse Securities (USA) LLC Barclays Capital Inc. BMO Capital Markets BNY Mellon Capital Markets, LLC Capital One Securities, Inc. CIBC World Markets Corp. Citigroup Global Markets Inc. Fifth Third Securities, Inc. ING Financial Markets LLC Morgan Stanley & Co., LLC RBC Capital Markets, LLC RBS Securities Inc. Scotia Capital (USA) Inc. SunTrust Robinson Humphrey, Inc. TD Securities (USA) LLC U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC MFR Securities, Inc. Mischler Financial Group, Inc. Samuel A. Ramirez & Company, Inc. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 8-9, 2015. These materials include additional information about the terms of the transaction. NY 73541201v7 Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Municipal Opportunities Fund On April 1, 2015, BNY Mellon Municipal Opportunities Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 3,000 4.77% General Revenue Bonds, 2015 Series AQ issued by The Regents of the University of California (CUSIP NO. 91412GC86) (the "Bonds") at a purchase price of $100.000 per Bond, including underwriter compensation of 0.875%. The Bonds were purchased from Barclays Capital Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. Goldman, Sachs, & Co. Alamo Capital Backstrom McCarley Berry & Co., LLC BNY Mellon Capital Markets, LLC Cabrera Capital Markets, LLC CastleOak Securities, L.P. Fidelity Capital Markets FTN Financial Capital Markets J.P. Morgan Securities LLC Loop Capital Markets LLC Morgan Stanley & Co. LLC Prager & Co., LLC Ramirez & Co., Inc. Raymond James RBC Capital Markets Siebert Brandford Shank & Co., LLC Stifel, Nicolaus & Company, Inc. Sutter Securities Incorporated Wells Fargo Securities The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 9-10, 2015. These materials include additional information about the terms of the transaction. NY 73541201v7 Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Asset Allocation Fund On April 16, 2015, BNY Mellon Asset Allocation Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 525 Medium-Term Notes, Series L, 3.950% Subordinated Notes due 2025 issued by the Bank of America Corporation (CUSIP NO. 06051GFP9) (the "Notes") at a purchase price of $99.705 per Note, including underwriter compensation of 0.450%. The Notes were purchased from Bank of America, N.A., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated ABN AMRO Securities (USA) LLC ANZ Securities, Inc. Banca IMI S.p.A. Barclays Capital Inc. BBVA Securities Inc. BNY Mellon Capital Markets, LLC Capital One Securities, Inc. CIBC World Markets Corp. Commerz Markets LLC Danske Markets Inc. Deutsche Bank Securities Inc. ING Financial Markets LLC Lloyds Securities Inc. Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. nabSecurities, LLC Natixis Securities Americas LLC Nykredit Bank A/S Rabo Securities USA, Inc. RB International Markets (USA) LLC Santander Investment Securities Inc. Scotia Capital (USA) Inc. SG Americas Securities, LLC Standard Chartered Bank UniCredit Capital Markets LLC Apto Partners, LLC Blaylock Beal Van, LLC Drexel Hamilton, LLC Samuel A. Ramirez & Company, Inc. NY 73541201v7 Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 9-10, 2015. These materials include additional information about the terms of the transaction. NY 73541201v7 Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Bond Fund On April 16, 2015, BNY Mellon Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 9,170 Medium-Term Notes, Series L, 3.950% Subordinated Notes due 2025 issued by the Bank of America Corporation (CUSIP NO. 06051GFP9) (the "Notes") at a purchase price of $99.705 per Note, including underwriter compensation of 0.450%. The Notes were purchased from Bank of America, N.A., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated ABN AMRO Securities (USA) LLC ANZ Securities, Inc. Banca IMI S.p.A. Barclays Capital Inc. BBVA Securities Inc. BNY Mellon Capital Markets, LLC Capital One Securities, Inc. CIBC World Markets Corp. Commerz Markets LLC Danske Markets Inc. Deutsche Bank Securities Inc. ING Financial Markets LLC Lloyds Securities Inc. Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. nabSecurities, LLC Natixis Securities Americas LLC Nykredit Bank A/S Rabo Securities USA, Inc. RB International Markets (USA) LLC Santander Investment Securities Inc. Scotia Capital (USA) Inc. SG Americas Securities, LLC Standard Chartered Bank UniCredit Capital Markets LLC Apto Partners, LLC Blaylock Beal Van, LLC Drexel Hamilton, LLC Samuel A. Ramirez & Company, Inc. NY 73541201v7 Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 9-10, 2015. These materials include additional information about the terms of the transaction. NY 73541201v7 Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Intermediate Bond Fund On April 16, 2015, BNY Mellon Intermediate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 7,175 Medium-Term Notes, Series L, 3.950% Subordinated Notes due 2025 issued by the Bank of America Corporation (CUSIP NO. 06051GFP9) (the "Notes") at a purchase price of $99.705 per Note, including underwriter compensation of 0.450%. The Notes were purchased from Bank of America, N.A., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated ABN AMRO Securities (USA) LLC ANZ Securities, Inc. Banca IMI S.p.A. Barclays Capital Inc. BBVA Securities Inc. BNY Mellon Capital Markets, LLC Capital One Securities, Inc. CIBC World Markets Corp. Commerz Markets LLC Danske Markets Inc. Deutsche Bank Securities Inc. ING Financial Markets LLC Lloyds Securities Inc. Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. nabSecurities, LLC Natixis Securities Americas LLC Nykredit Bank A/S Rabo Securities USA, Inc. RB International Markets (USA) LLC Santander Investment Securities Inc. Scotia Capital (USA) Inc. SG Americas Securities, LLC Standard Chartered Bank UniCredit Capital Markets LLC Apto Partners, LLC Blaylock Beal Van, LLC Drexel Hamilton, LLC Samuel A. Ramirez & Company, Inc. NY 73541201v7 Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 9-10, 2015. These materials include additional information about the terms of the transaction. NY 73541201v7 Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon National Intermediate Municipal Bond Fund On April 17, 2015, BNY Mellon National Intermediate Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 5,000 Future Tax Secured Subordinate Bonds, Fiscal 2015 Series E Tax-Exempt Bonds issued by the New York City Transitional Finance Authority (CUSIP NO. 64971WTX8) (the "Bonds") at a purchase price of $115.725 per Bond, including underwriter compensation of 0.500%. The Bonds were purchased from Loop Capital Markets, LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Loop Capital Markets LLC Barclays Capital Inc Bank of America Merrill Lynch Goldman, Sachs & Co. J.P. Morgan Securities LLC Morgan Stanley & Co. LLC Wells Fargo Securities, LLC Citigroup Inc. Fidelity Capital Markets Jefferies LLC Oppenheimer & Co., Inc. Ramirez & Co., Inc. Raymond James & Associates, Inc. RBC Capital Markets LLC Rice Financial Products Company Roosevelt & Cross Incorporated Siebert Brandford Shank & Co., L.L.C. Southwest Securities, Inc. Stifel, Nicolaus & Company, Incorporated BNY Mellon Capital Markets, LLC Estrada Hinojosa & Company, Inc. Prager & Co., LLC Sterne, Agee & Leach, Inc. US Bancorp The Williams Capital Group, LP Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a NY 73541201v7 Board meeting held on September 9-10, 2015. These materials include additional information about the terms of the transaction. NY 73541201v7 Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Municipal Opportunities Fund On May 8, 2015, BNY Mellon Municipal Opportunities Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 1,500 units of 5.00% General Revenue Bonds, Series 2015A issued by the Triborough Bridge and Tunnel Authority (CUSIP NO. 89602N3C6) (the "Bonds") at a purchase price of $114.658 per Bond, including underwriter compensation of 0.500%. The Bonds were purchased from Loop Capital Markets, LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Academy Securities, Inc. Bank of America Merrill Lynch Barclays Capital Inc. BNY Mellon Capital Markets, LLC Cabrera Capital Markets, LLC CastleOak Securities, L.P. Citigroup Inc. Drexel Hamilton, LLC Duncan-Williams, Inc. Estrada Hinojosa & Company, Inc. Fidelity Capital Markets Goldman, Sachs, & Co. J.P. Morgan Securities LLC Janney Montgomery Scott, LLC Jefferies LLC KeyBanc Capital Markets, Inc. Loop Capital Markets, LLC M&T Securities, Inc. Mesirow Financial, Inc. Morgan Stanley & Co. LLC Oppenheimer & Co., Inc. Piper Jaffray & Co. PNC Capital Markets LLC Raymond James & Associates, Inc. RBC Capital Markets LLC Rice Financial Products Company Roosevelt & Cross Incorporated Ramirez & Co., Inc. Siebert Brandford Shank & Co., L.L.C. Stern Brothers & Co. NY 73541201v7 Stifel, Nicolaus & Company, Inc. TD Securities (USA) LLC US Bancorp Wells Fargo Securities, LLC The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 9-10, 2015. These materials include additional information about the terms of the transaction. NY 73541201v7 Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Municipal Opportunities Fund On May 8, 2015, BNY Mellon Municipal Opportunities Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 1,000 units of 5.00% General Revenue Bonds, Series 2015A issued by the Triborough Bridge and Tunnel Authority (CUSIP NO. 89602N3B8) (the "Bonds") at a purchase price of $112.295 per Bond, including underwriter compensation of 0.500%. The Bonds were purchased from Loop Capital Markets, LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Academy Securities, Inc. Bank of America Merrill Lynch Barclays Capital Inc. BNY Mellon Capital Markets, LLC Cabrera Capital Markets, LLC CastleOak Securities, L.P. Citigroup Inc. Drexel Hamilton, LLC Duncan-Williams, Inc. Estrada Hinojosa & Company, Inc. Fidelity Capital Markets Goldman, Sachs, & Co. J.P. Morgan Securities LLC Janney Montgomery Scott, LLC Jefferies LLC KeyBanc Capital Markets, Inc. Loop Capital Markets, LLC M&T Securities, Inc. Mesirow Financial, Inc. Morgan Stanley & Co. LLC Oppenheimer & Co., Inc. Piper Jaffray & Co. PNC Capital Markets LLC Raymond James & Associates, Inc. RBC Capital Markets LLC Rice Financial Products Company Roosevelt & Cross Incorporated Ramirez & Co., Inc. Siebert Brandford Shank & Co., L.L.C. Stern Brothers & Co. NY 73541201v7 Stifel, Nicolaus & Company, Inc. TD Securities (USA) LLC US Bancorp Wells Fargo Securities, LLC The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 9-10, 2015. These materials include additional information about the terms of the transaction. NY 73541201v7 Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On June 1, 2015, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 5,000 3.85% Senior Notes due 2025 issued by Marathon Oil Corporation (CUSIP NO. 565849AL0) (the "Notes") at a purchase price of $99.771 per Note, including underwriter compensation of 0.65%. The Notes were purchased from J.P. Morgan Securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: J.P. Morgan Securities LLC Morgan Stanley & Co. LLC Citigroup Global Markets Inc. Mizuho Securities (USA) Inc. Scotia Capital (USA) Inc. DNB Markets, Inc. Goldman, Sachs & Co. HSBC Securities (USA) Inc. Mitsubishi UFJ Securities (USA) Inc. PNC Capital Markets LLC RBC Capital Markets, LLC SG Americas Securities, LLC U.S. Bancorp Investments, Inc. BNY Mellon Capital Markets, LLC Lloyds Securities Inc. Loop Capital Markets LLC SMBC Nikko Securities America, Inc. Standard Chartered Bank Fifth Third Securities, Inc. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 9-10, 2015. These materials include additional information about the terms of the transaction. NY 73541201v7 Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On June 9, 2015, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 2,000 5.700% Senior Notes due 2035 issued by Reynolds American Inc. (CUSIP NO. 761713BA3) (the "Notes") at a purchase price of $99.558 per Note, including underwriter compensation of 0.875%. The Notes were purchased from Citigroup Global Markets Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. J.P. Morgan Securities LLC Credit Suisse Securities (USA) LLC Goldman, Sachs & Co. Mizuho Securities USA Inc. RBC Capital Markets, LLC Scotia Capital (USA) Inc. Fifth Third Securities, Inc. Wells Fargo Securities, LLC PNC Capital Markets LLC BNY Mellon Capital Markets, LLC The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 9-10, 2015. These materials include additional information about the terms of the transaction. NY 73541201v7 Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Pennsylvania Intermediate Municipal Bond Fund On June 25, 2015, BNY Mellon Pennsylvania Intermediate Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 1,210 5.00% General Obligation Refunding Bonds, Series 2015A, due 2031 issued by the City of Philadelphia, Pennsylvania (CUSIP NO. 717813RP6) (the "Bonds") at a purchase price of $110.749 per Bond, including underwriter compensation of 0.375%. The Bonds were purchased from Wells Fargo Securities, LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Wells Fargo Securities, LLC Loop Capital Markets, LLC BNY Mellon Capital Markets, LLC Blaylock Beal Van, LLC Mesirow Financial, Inc. REB Capital Markets Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 9-10, 2015. These materials include additional information about the terms of the transaction. NY 73541201v7
